Opinion by
Oliver, C. J.
From the record, it appeared that a demonstrator was sent free of charge to the petitioner to demonstrate how certain watches work, with the option that the petitioner could either pay for it or return it, entry being made on that basis. The appraiser accepted the entered value, appraising the merchandise within 6 days. Thereafter, the petitioner, on a trip to Switzerland, was notified that a charge would be made for the blueprints for making up the advertising demonstrator, if only one were ordered, but that, if a number were ordered, the cost for the demonstrator of 400 Swiss francs would be included in the bill. The petitioner notified the exporter that it would have to bill “all together” and include the blueprint in the first cost. On the petitioner’s return, the appraiser was notified of the facts, but it was too late to amend the entry. At the petitioner’s request, the appraiser asked the collector to appeal, since he had 60 days and the petitioner’s time had expired. Petitioner sent a check to the collector, which he returned because the case was on appeal. Counsel for the plaintiff stated that in United States v. Wyler Watch Agency, Inc. (32 Cust. Ct. 605, Reap. Dec. 8298) “the court handed down a decision exactly what we gave to them, and we paid the same money that we attempted to pay, but we couldn’t do it that way, and that demonstrator we returned back to Switzerland, but we are just paying duty on something sent to us as a present, and that is all it was.” On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.